Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2013/0298519).
Regarding claim 1, Smith et al. teach a polyurethane elastic fiber comprising a multifilament. Smith et al. teach the entire purpose of his invention is to decrease filament adhesion and therefore it is clear teaches a multifilament cross-section with a void part demarcated by the constituent individual filaments being in contact with one another. Smith et al. is silent regarding the claimed specific cross-sectional void ratio. However, Smith et al. teach such as a results effective variable by virtue of the degree of filament adhesion and as such the claimed cross-sectional void ratio would have been easily achievable and obvious to one of ordinary skill in the art at the time of the invention. 
Smith et al. are silent regarding the claimed looseness occurrence rate. However, given Smith et al. teach such a similar multifilament made of such similar yarns with such similar properties, the claimed looseness occurrence rate is necessarily inherent. In the alternative the claimed looseness occurrence rate would also have been obvious to one of ordinary skill in the art given Smith et al. teach the entire purpose of his invention is to decrease filament adhesion.
Regarding claims 2-3, the fineness of the multifilament is 5-2000 dtex [0056]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Smith et al. teach that any number of filaments can be used in the multifilament that are separable monofilament yarns so it would have been obvious to one ordinary skill in the art to use the claimed amount filaments in order to affect the multifilament properties such as strength. 
Regarding claim 5, Smith et al. does no explicitly state that there is at least one void part bigger than an individual filament having a diameter equal to the average filament diameter calculated using all of the individual filaments constituting the multifilament. However, given Smith et al. teach the entire purpose of his invention is to decrease filament adhesion and therefore it would have been obvious to one of ordinary skill in the art to have at least one void part bigger than an individual filament having a diameter equal to the average filament diameter calculated using all of the individual filaments constituting the multifilament due to decreased adhesion of the filaments. 
Regarding claims 6-7, Smith et al. are silent regarding the claimed looseness occurrence rate. However, given Smith et al. teach such a similar multifilament made of such similar yarns with such similar properties, the claimed looseness occurrence rate is necessarily inherent. In the alternative the claimed looseness occurrence rate would also have been obvious to one of ordinary skill in the art given Smith et al. teach the entire purpose of his invention is to decrease filament adhesion.
Regarding claim 9, Smith et al. teach a yarn package comprising the polyurethane elastic fiber of claim 1 [Abstract]. 
Regarding claim 10, claim 10 merely recites that the yarn package has a certain property under certain conditions. Given Smith et al. teach such a similar yarn package made of such similar yarns with such similar properties, the claimed property that would exist in the claimed conditions is necessarily inherent to the yarn package of Smith et al. 
Regarding claim 11, Smith et al. teach a fabric comprising the polyurethane elastic fiber of claim 1. 
Regarding claim 12, Smith et al. are silent regarding the claimed gathered member the polyurethane elastic multifilament between nonwoven cloths. However, Westwood et al. teach spandex elastic yarns between nonwoven cloths in order to impart elasticity. It would have been obvious to one of ordinary skill in the art to use the polyurethane elastic multifilaments of Smith et al. in the gathered member of Westwood et al. between nonwoven cloths in order to impart elasticity and arrive at the claimed invention. 
Claims  13 is rejected under 35 U.S.C. 103 as being unpatentable over Westwood et al.  (PG Pub. 2010/0222761) in view of Smith et al. (2013/0298519).
Regarding claim 13, Westwood et al. teach a gathered member comprising polyurethane /elastic fiber, but is silent regarding the specifics of the fiber. However, Smith et al. teach a method of making polyurethane elastic fiber comprising a multifilament that have enhanced efficiency and functionality and are lighter. Smith et al. teach the entire purpose of his invention is to decrease filament adhesion and therefore it is clear teaches a multifilament cross-section )with a void part demarcated by the constituent individual filaments being in contact with one another. Smith et al. is silent regarding the claimed specific cross-sectional void ratio. However, Smith et al. teach such as a results effective variable by virtue of the degree of filament adhesion and as such the claimed cross-sectional void ratio would have been easily achievable and obvious to one of ordinary skill in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyurethane elastic multifilament of Smith et al. in Westwood et al. in order to achieve greater efficiency, functionality and lightweightness and arrive at the claimed invention.
Smith et al. are silent regarding the claimed looseness occurrence rate. However, given Smith et al. teach such a similar multifilament made of such similar yarns with such similar properties, the claimed looseness occurrence rate is necessarily inherent. In the alternative the claimed looseness occurrence rate would also have been obvious to one of ordinary skill in the art given Smith et al. teach the entire purpose of his invention is to decrease filament adhesion.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2013/0298519) in view of Yoshizato et al.  (JP 2015/206150).
Regarding claim 8, Smith et al. are silent regarding the claimed content of the long chain aliphatic metal salts having 10 to 20 carbon atoms. However, Yoshizato et al. teach inclusion of the claimed a long chain aliphatic metal salt in the claimed amount in order to improve lubricity and reduce friction. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the long chain aliphatic metal salt of Yoshizato et al. in Smith et al. in order to improve lubricity and reduce friction and arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 09/14/2022 regarding Smith have been fully considered but they are not persuasive. Applicant’s arguments concerning Bruner have been fully considered, but are moot as Bruner is not use din the rejection above. 
Applicant argues Smith teaches splittable fibers. Smith plainly states that splittable fibers are an embodiment. Smith is not limited to such an embodiment. 
Applicant argues Smith does not teach claimed looseness occurrence rate. As set forth in the rejection the claimed looseness occurrence rate is obvious over Smith. Smith teaches the spacing of the capillaries in the can vary based on the desired yarn properties in WO 2010/045155 and US Pat. 6,248,273 which are incorporated and further teaches spacing of 11 mm in Example 1. The claimed looseness occurrence rate would also have been obvious to one of ordinary skill in the art given Smith et al. teach the entire purpose of his invention is to decrease filament adhesion.
It appears that it would advance prosecution if Applicant claimed the fiber is air false-twisted with pressure of between 0.1 MPa and 30 MPa and a speed ratio of godet roller and take-up device is between 1.03 and 1.17 and the round cross-section of the fibers.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789